Name: Commission Decision of 22 December 2006 laying down transitional measures for the marketing of certain products of animal origin obtained in Bulgaria and Romania (notified under document number C(2006) 7028) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  animal product;  agricultural policy;  foodstuff;  health;  European construction;  marketing
 Date Published: 2007-08-24; 2007-01-13

 13.1.2007 EN Official Journal of the European Union L 8/59 COMMISSION DECISION of 22 December 2006 laying down transitional measures for the marketing of certain products of animal origin obtained in Bulgaria and Romania (notified under document number C(2006) 7028) (Text with EEA relevance) (2007/30/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania (1), and in particular Article 4(3) thereof, Having regard to the Act of Accession of Bulgaria and Romania (2) and in particular Article 42 thereof, Whereas: (1) From 1 January 2007, products of animal origin obtained in Bulgaria and Romania (the new Member States), will have to be placed on the market in compliance with the relevant Community rules in particular as regards the structure of and hygiene in establishments and the control and the health marking of the products. (2) In particular, those products will be subject to the requirements laid down in Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (3) and Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (4). (3) Certain products of animal origin obtained in Bulgaria and Romania before 1 January 2007 may be in stock after this date. However, those products of animal origin may not comply with all the Community veterinary requirements. (4) In order to facilitate the transition from the existing regime in Bulgaria and Romania to that resulting from the application of the Community veterinary legislation, it is appropriate to lay down transitional measures for the marketing of those products. (5) Those measures should take account of the origin of those products of animal origin as well as the stocks of packaging and packing and labels material bearing printed marks. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 This Decision shall apply to products of animal origin which: (a) fall within the scope of Regulation (EC) No 853/2004; and (b) were obtained in establishments in Bulgaria and Romania until 31 December 2006. Article 2 1. Products referred to in Article 1 may from 1 January to 31 December 2007 be placed on the market in the new Member States of origin provided that they bear the national mark prescribed in that new Member State before 1 January 2007 for products of animal origin fit for human consumption. 2. Member States shall ensure, in accordance with Council Directive 89/662/EEC (5) and in particular Article 3 thereof, that products referred to in paragraph 1 are not traded between Member States. Article 3 By way of derogation from Article 2(1), Member States shall from 1 January to 31 December 2007 authorise the trade in products referred to in Article 1 which are obtained in establishments authorised to export to the Community provided that the products: (a) bear the Community export health mark or identification mark as provided for in Article 5(1) of Regulation (EC) No 853/2004 of the establishments concerned; (b) are accompanied by a document as provided for in Article 14 of Regulation (EC) No 854/2004 of the European Parliament and of the Council (6) in which the competent authority of the new Member States of origin certifies the following: Produced before 1 January 2007, in conformity with Commission Decision 2007/30/EC. Article 4 Stocks of reprinted wrapping and packaging material and labels bearing the mark prescribed in the new Member State of origin before 1 January 2007 for products of animal origin fit for human consumption, may be used until 31 December 2007, for the placing on the domestic market as provided for in Article 2. Article 5 This Decision shall apply subject to and as from the date of entry into force of the Treaty of Accession of Bulgaria and Romania. Article 6 This Decision is addressed to the Member States. Done at Brussels, 22 December 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 157, 21.6.2005, p. 11. (2) OJ L 157, 21.6.2005, p. 203. (3) OJ L 139, 30.4.2004, p. 1; corrected by OJ L 226, 25.6.2004, p. 3. (4) OJ L 139, 30.4.2004, p. 55; corrected by OJ L 226, 25.6.2004, p. 22. Regulation as last amended by Commission Regulation (EC) No 1662/2006 (OJ L 320, 18.11.2006, p. 1). (5) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC (OJ L 157, 30.4.2004, p. 33). (6) OJ L 139, 30.4.2004, p. 206; corrected by OJ L 226, 25.6.2004, p. 83.